Citation Nr: 0907745	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis 
(claimed as athletic feet).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999, March 2002 and May 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In April 2008 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Veteran's testimony at the April 2008 hearing raises a 
claim for increased ratings for his service-connected left 
and right foot hallux valgus.  Those claims are referred to 
the RO for appropriate development.

The Board previously remanded this matter in August 2004 and 
May 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinea pedis did not manifest during service and is not 
otherwise related to service.   

CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an October 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
Veteran with the development of his claim and stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the Veteran in obtaining.  This 
notice complied with the timing requirements set forth in 
Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A May 2008 letter informed the Veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied 
with respect to the claim being decided.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The requirements of the duty to assist have been satisfied 
with regard to the claim being decided.  The service 
treatment records and relevant post-service treatment have 
been obtained and associated with the claims file.  The 
Veteran has been afforded VA examinations.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied with respect to the 
claim of entitlement to service connection for tinea pedis, 
and no further development is required to comply with the 
duty to assist the Veteran in developing this claim.  

II.  Analysis of Claims

The Veteran asserts that his currently diagnosed tinea pedis 
is related to athlete's foot and blisters that were treated 
during service.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty service from April 1977 to April 
1980.  Service treatment records noted that the Veteran was 
seen for treatment of foot blisters and callouses.  In July 
1978, the Veteran was placed on profile for two weeks due to 
blisters on the balls of the feet.  Service treatment records 
do not show any complaints or diagnoses of tinea pedis.

Post-service VA medical records reflect a current diagnosis 
of and treatment for onychomycosis.  However, the medical 
evidence of record does not relate this condition to service.   

The Veteran had a VA examination in April 2006.  The Veteran 
reported that he had suffered from tinea pedis for 24 years.  
His complaints included itching and crusting.  The examiner 
diagnosed onychomycosis.  The examiner stated that there was 
no evidence of tinea pedis on exam or by history.  The 
examiner stated that onychomycosis is not related to service.  

In July 2008, a VA podiatrist reviewed the claims file and 
examined the Veteran.  The examiner observed that complaints 
of callouses were noted during service in 1978.  The examiner 
opined that there was no evidence to correlate subungual 
onychomycosis with military service. 

The Board concludes that service connection for tinea pedis 
is not warranted.  Tinea pedis was not diagnosed during 
service.  The record does not contain any competent medical 
evidence linking the currently diagnosed disability 
onychomycosis to blisters and callouses noted in service.  In 
the absence of medical evidence relating the claimed 
disability to service or any incident in service, the Board 
concludes that the claim must be denied.  In reaching this 
determination, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as there is a 
preponderance of the evidence against the claim for service 
connection, it must be denied.


ORDER

Service connection for tinea pedis is denied.

REMAND

Additional development is necessary before the Veteran's 
claim of entitlement to a TDIU can be decided.

The record does not contain a medical opinion as to whether 
the Veteran is unable to secure and maintain gainful 
employment as a result of his service-connected disabilities.  
In a July 2004 outpatient VA medical record, a physician 
indicated that the Veteran is unable to work due to hip, knee 
and shoulder problems.  The Board notes that the Veteran is 
not currently service-connected for a hip condition. 

Service connection is currently in effect for  the following 
disabilities:  left shoulder disorder, rated as 20 percent 
disabling; right knee sprain, rated as 20 percent disabling; 
traumatic arthritis right knee, rated as 10 percent 
disabling; hallux valgus, left foot, rated as 10 percent 
disabling; hallux valgus, right foot, rated as non-
compensable; and fracture, right wrist, rated as non-
compensable. 

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  When a TDIU claim is presented, a VA examining 
physician should generally address the extent of functional 
and industrial impairment from the veteran's service-
connected disabilities.  Gary v. Brown, 7 Vet. App. 229 
(1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  
The Board has a duty to supplement the record by obtaining an 
examination that includes an opinion regarding the effect of 
the Veteran's service-connected disabilities on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  The claims file must be 
made available to the examiner for review 
prior to the examination, and the 
examination report should indicate that 
such a review was conducted.   

2.  After a thorough examination of the 
Veteran, the examiner should state whether 
it is at least as likely as not that the 
Veteran is unable to obtain or maintain 
substantially gainful employment solely as 
a result of the combination of his 
service-connected disabilities, which are:  
left shoulder disorder, right knee sprain, 
traumatic arthritis, right knee, hallux 
valgus, left foot, hallux valgus, right 
foot and fracture, right wrist.  The 
examiner must also consider the Veteran's 
education, experience and occupational 
background in determining whether he is 
unable to secure or maintain gainful 
employment in light of his service-
connected disabilities.  The examiner 
should provide a detailed rationale for 
any opinions expressed.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


